Exhibit 10.1

 

June 10, 2015

 

Christopher J.B. Williams

HCC Insurance Holdings, Inc.

13403 Northwest Freeway

Houston, Texas  77040

 

Dear Chris:

 

This Addendum to Employment Agreement (“Addendum”) sets forth the agreement made
this 10th day of June, 2015, by and between Tokio Marine Holdings, Inc.
(“Parent”), HCC Insurance Holdings, Inc. (including its affiliates and
subsidiaries, the “Company”) and you, regarding your continued employment with
the Company following the closing of the transactions (the “Closing”)
contemplated by the Agreement and Plan of Merger dated June 10, 2015, by and
among Parent, TMGC Investment (Delaware) Inc. and the Company (the “Merger
Agreement”).

 

Each of Parent, the Company and you acknowledges and agrees that following the
Closing, you will continue to serve in the same role as Chief Executive Officer
of the Company in accordance with the terms of your employment agreement with
the Company, dated April 27, 2011 (as amended through the Closing, your
“Employment Agreement”).  You agree that “Good Reason” is not triggered for
purposes of your Employment Agreement solely by or as a result of the
consummation of the transactions contemplated by the Merger Agreement without
subsequent action by the Company or Parent (including as a result of the Company
being a wholly-owned indirect subsidiary of a Japanese parent company and no
longer operating as a standalone public company or your being required to report
to someone other than the Board of Directors of the Company, provided, that, in
such instance you are reporting to Parent).  Additionally, you agree that prong
(v) of the “Good Reason” definition in your Employment Agreement will be
interpreted to mean a change in your position or titles.  You agree that
Section 14.4(c) of the Nonqualified Deferred Compensation Plan for Christopher
J.B. Williams, effective May 1, 2011 regarding the Section 409A tax gross up
will be deleted in its entirety.  For purposes of clarity, this Addendum in no
way limits your right to terminate your employment for Good Reason other than as
specified above.

 

Your Employment Agreement will continue to govern the terms of your employment
with the Company and Parent acknowledges and agrees that, following the Closing,
the Company shall continue to be bound by the terms of the Employment Agreement.

 

This Addendum will become effective upon the Closing, contingent upon your
continued employment through, and the occurrence of, the Closing.  This Addendum
will automatically become null and void (and be of no force or effect) in the
event the Merger Agreement is terminated in accordance with its terms prior to
the Closing occurring.

 

--------------------------------------------------------------------------------


 

This Addendum may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement.  Delivery of an executed
counterpart of a signature page of this Addendum by facsimile or PDF file
(portable document format file) shall be as effective as delivery of a manually
executed counterpart of this Addendum.

 

--------------------------------------------------------------------------------


 

We look forward to working with you.  Please confirm your acceptance of the
foregoing by countersigning below.

 

 

 

 

Sincerely,

 

 

 

 

 

TOKIO MARINE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Tsuyoshi Nagano

 

 

Name:

Tsuyoshi Nagano

 

 

Title:

President

 

 

 

 

 

 

 

 

HCC INSURANCE HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ William N. Burke

 

 

Name:

William N. Burke

 

 

Title:

President

 

 

 

 

 

 

Accepted and Agreed as of the date hereof:

 

 

 

 

 

 

 

 

/s/ Christopher J.B. Williams

 

 

Christopher J.B. Williams

 

 

 

[Addendum to Employment Agreement Signature Page]

 

--------------------------------------------------------------------------------